702 S.E.2d 796 (2010)
STATE
v.
John Roswell REYNOLDS, Jr.
No. 1PA10.
Supreme Court of North Carolina.
October 7, 2010.
Tiare B. Smiley, Special Deputy Attorney General, for State of North Carolina.
Wayne Crumwell, Reidsville, Katherine Jane Allen, Assistant Appellate Defender, for John Roswell Reynolds, Jr.
Joel H. Brewer, District Attorney.
The following order has been entered on the motion filed on the 14th of January 2010 by Defendant to Hold Matter in Abeyance Pending Decision in Brown and Jones:
"Motion Dismissed as Moot by order of the Court in conference this the 7th of October 2010."